Melvin Mayfield, Judge, concurring. I concur in the majority opinion allowing compensation to the appellant. I would point out, however, that the statement from 1 Larson, The Law of Workmen’s Compensation § 11.00 (1993), cited in the majority opinion and quoted in the dissenting opinion, is not all that Larson has to say on the subject. The quote, which was also relied upon in Westark Specialties, Inc. v. Lindsey, 259 Ark. 351, 532 S.W.2d 757 (1976), appears in section 11.00, but Larson’s treatise also contains a number of subsections which more fully discuss the summary statement in section 11.00. Subsection 11.11 discusses “increased risk due to nature of job,” and section 11.11(a) states “every jurisdiction now accepts, at the minimum, the principle that a harm is compensable if its risk is increased by the employment” and “among the particular jobs that have, for self-evident reasons, been held to subject an employee to a special risk of assault are those jobs that have to do with keeping the peace or guarding property . . . .” Id. at 3-178, 3-179. Since it is admitted by the motel owner that he had instructed the appellant to tell Mr. Ellis to leave if he was seen on the property, and Mr. Ellis admitted that the appellant told him to leave or the appellant would “call the law on him,” I think it is clear that the appellant’s risk for harm from Mr. Ellis was increased by appellant’s employment and under Larson’s rationale the appellant is entitled to compensation. Therefore, I agree with the majority opinion.